UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6688


IRA TEAGUE,

                 Plaintiff - Appellant,

          v.

JOHN ASLETT,

                 Defendant – Appellee,

          and

H. SHAKER,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:14-ct-03057-D)


Submitted:    September 29, 2016            Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ira Teague, Appellant Pro Se. Joseph Finarelli, Special Deputy
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ira     Teague    appeals      the   district      court’s    order       denying

relief   on    his     42   U.S.C.   § 1983     (2012)     complaint.        We   have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                          Teague

v.   Aslett,    No.    5:14-ct-03057-D         (E.D.N.C.    May    9,    2016).      We

dispense      with     oral   argument     because       the     facts    and     legal

contentions     are     adequately     presented    in     the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2